Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1—6 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on November 11th  2021 has been acknowledged by the Office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150335507 A1 to Emmonns et. al. (Emmonns hereafter).
As per claim 1, Emmonns teaches, Sleeping equipment (see 12—Fig.2: Sleeping equipment), comprising: a mat body (see 14—Fig.3: mat body) including a middle support portion configured to support buttocks of a user (see 40—Fig.3: middle support portion), an upper support portion configured to support a back and head of the user (see 42—Fig.3: upper support portion), and a lower support portion configured to support thighs of the users (see 38—Fig.3:  lower support portion); a movable mechanism (see 27—Fig.2: movable mechanism) configured to switch the mat body between a bed mode and a comfortable mode (see pg.10 para [0215]: "The plurality of actuators 27 are configured to move at least a portion of the deck 26 along at least one of a longitudinal axis... In some contemplated embodiments, the calf section 28, the thigh section 30, the seat section 32, and the head and torso section 34 cooperate to move the person support apparatus 12 between an substantially planar or lying down configuration and a chair configuration"), the bed mode being a mode in which the mat body has a flat shape with the middle support portion, the upper support portion, and the lower support portion being continuous with each other (see Fig. 5 :  mat body  flat shape with upper and middle support portion), and the comfortable mode being a mode in which the upper support portion and the lower support portion are tilted upward with respect to the middle support portion (see Fig. 3: upper support portion (42) and  lower support portion (38)  tilted upward with respect to middle support portion (40)); and a lower back pressing mechanism (see 54a—Fig.5) provided in a part of the upper support portion corresponding to a lower back of the user in the comfortable mode (see pg.10 para [0219]: "fluid bladders 54a and 54b, which are configured to protrude from the patient facing surface of the person support surface 14 by at least about 70 mm (adjusted for pillow height) and about 20 mm to about 30 mm to support the cervical vertebrae and scapula, respectively."), the lower back pressing mechanism being configured to bulge out toward the user in the comfortable mode (see pg.10 para [0219]: "the fluid bladders 54a and 54b protrude from the patient facing surface of the person support surface 14 can vary depending on any number of factors").

    PNG
    media_image1.png
    494
    1310
    media_image1.png
    Greyscale
As per claim 2, Emmonns teaches, The sleeping equipment according to claim 1, further comprising a spine pressing mechanism (see 54b—Fig.5: spine pressing mechanism) provided in a middle in a lateral direction of the upper support portion (see annotated  Fig.5: middle in a lateral direction) and configured to bulge out toward the user (see pg.10 para [0219]).
As per claim 3, Emmonns teaches The sleeping equipment according to claim 2, further comprising a biological sensor (see 106—Fig.1: biological sensor) configured to detect biological information of the user (see pg.13 para [0232]), wherein the spine pressing mechanism is configured to operate according to a breathing pattern of the user based on the biological information from the biological sensor (see pg.20 para [0288]: "During sleep, control systems also actively monitors 1230 the user's vital signs, which includes measuring and monitoring the user's respiratory rate and amplitude, AHI, sleep state, snoring, and oxygen saturation (SpO.sub.2), for example. If an adverse event is detected, control system 1190 activates 1234 one or more components of support system 1100 to respond appropriately. For example, fluid supply 1188 may be activated to inflate or deflate one or more fluid bladders. )
Note:

(1) It may be understood that “Any feature or aspect disclosed herein, or any embodiment disclosed herein, can be combined with any other feature or aspect or embodiment disclosed herein. One or more features of any embodiment disclosed herein can be combined with one or more features of any other embodiment disclosed herein, and other features can be removed or added to create still further embodiments” (see Emmonns para [0049]).

(2)  The examiner defines the pair bladders element 1170 in Fig. 30,  of support system 1100, as the spine and lower back pressing mechanism. The examiner further defines biological sensor  as elements  1202,1208, 1214, 1216, 1224 and 1230 of Figure 37.


As per claim 4, Emmonns teaches wherein the lower back pressing mechanism and the spine pressing mechanism are configured to operate when determination that the user is in a state of stress is made based on the biological information from the biological sensor (see examiner note; pg.20 para [0288]: "During sleep, control systems also actively monitors 1230 the user's vital signs, which includes measuring and monitoring the user's respiratory rate and amplitude, AHI, sleep state, snoring, and oxygen saturation (SpO.sub.2), for example. If an adverse event is detected, control system 1190 activates 1234 one or more components of support system 1100 to respond appropriately. For example, fluid supply 1188 may be activated to inflate or deflate one or more fluid bladders.).
Note: The examiner defines the respiratory amplitude as the stress state

As per claim 5, Emmonns teaches The sleeping equipment according to claim 3, wherein the lower back pressing mechanism and the spine pressing mechanism are configured to operate when determination that the user has woken up from sleep is made based on the biological information from the biological sensor (see examiner note; pg.18 para [0285]:  " Further, when control system 1190 detects that the user is waking, control system 1190 will activate support system 1100 to move sleep surface 1114 to an initial configuration such that the user can exit from support system 1100. In a further embodiment, control system 1190 prevents activation of support system 1100 if control system 1190 detects the user is sleeping in a lateral decubitus position.").
Note: It may be understood that support system 1100 is formed in part by spine and lower back pressing mechanisms of bladder 1170

As per claim 6, Emmonns teaches, The sleeping equipment according to claim 1, wherein the lower back pressing mechanism includes a lower back bladder disposed inside the upper support portion (see annotated Fig.5 : on page 4), and an air supply unit configured to supply air into the lower back bladder (see pg.10 para [0218]:  "In the case of a powered surface, the mattress core 46 includes at least one fluid bladder 54 therein that receives fluid from a fluid supply (not shown) to maintain the fluid pressure within the fluid bladder 54 at a predetermined level.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/18/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        10/20/2022